               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


SCOTT P. ROEDER,

                          Petitioner,

          v.                                  CASE NO. 20-3275-SAC

DAN SCHNURR, et al.,


                          Respondent.


                       MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s request for

clarification of the Court’s June 4, 2021, Memorandum and Order

(MO). (Doc. 26.) Petitioner seeks clarification of the Court’s

citation in the MO to Louis v. State, 2013 WL 5870165 (Kan. Ct.

App. 2013). (Doc. 26, p. 1.) Petitioner also seeks clarification of

“why [his] citation of the Fifth Amendment was insufficient to

arouse a sense of plain error within the meaning of D. Kan. Rule

7.3(b).” Id. at 3. By this, he appears to request reconsideration
of his “emergency motion for stay of execution,” (Doc. 8).

     With respect to Petitioner’s emergency motion for stay of

execution (Doc. 8), the Court denied that motion on December 23,

2020. (Doc. 10.) It considered Petitioner’s subsequent motion for

reconsideration of the denial (Doc. 11) and denied that motion on

May 13, 2021. (Doc. 21.) It then considered Petitioner’s subsequent

motion for reconsideration of the denial of his first motion for
reconsideration (Doc. 22) and denied that motion on June 4, 2021.

(Doc. 23.) The Court has reviewed its prior rulings on this motion,

finds that no further clarification is necessary, and declines to
revisit this issue for a fourth time.

     The   Court   will,   however,   grant   Petitioner’s    request   for

clarification of the MO with respect to the citation of Louis. In

the MO, the Court stated:


          “Petitioner also appears to argue that since the
     KCOA exercised de novo review over the denial of his
     K.S.A. 60-1507 motion, it ‘assume[d] the district court’s
     responsibilities’   and   could  not   disregard   issues
     inadequately briefed on appeal. (Doc. 22, p. 2.)
     Petitioner provides no legal authority in support of this
     contention other than the plain language of K.S.A. 60-
     1507(b), and Kansas caselaw contradicts [P]etitioner’s
     interpretation. See Louis v. State, 2013 WL 5870165, at
     *3 (Kan. Ct. App. 2013) (exercising de novo review in an
     appeal from the denial of a K.S.A. 60-1507 motion and
     noting that ‘an issue inadequately briefed on appeal [is]
     deemed abandoned”), rev. denied Aug. 14, 2014.” (Doc. 23,
     p. 2-3.)


     Petitioner    believes    that   by   this   language,    the   Court

“suggest[ed] that Louis ‘contradicts’ the plain language of K.S.A.

60-1507.” (Doc. 26, p. 2.) To clarify, the Court concluded that

Louis contradicts Petitioner’s understanding of the applicable law;

the Court did not conclude that Louis contradicts the plain language

of K.S.A. 60-1507. As Petitioner points out in his request for

clarification (Doc. 26, p. 2), the KCOA in Louis exercised “an

abundance of deference to Louis” and “look[ed] at the particular

issues he asserted in the 60-1507 motion in the district court,

although they are not individually argued in detail on appeal.” See

2013 WL 5870165, at *3. In his own words,


          “Petitioner complains that the [KCOA] did not apply
     to his appeal the ‘abundance of deference’ constituting
     ‘careful review’ as observed in Louis and as required by
     K.S.A. 60-1507(b), given that the KCOA failed to look at
     the particular issues he asserted in his K.S.A. 60-1507
     motion in the district court irrespective of whether they
     were argued in detail on appeal.” (Doc. 26, p. 2.)


     To clarify, the Court disagrees with Petitioner’s belief that

the KCOA, by exercising de novo review under K.S.A. 60-1507(b), was

required to consider and address every issue Petitioner raised in

his 60-1507 motion to the state district court, irrespective of

whether Petitioner raised them on appeal. The KCOA may have done so

in Louis, but it did so “[i]n an abundance of deference,” not

because it was required to do so. See 2013 WL 5870165, at *3. When

an appellant makes arguments to a district court in the context of

a 60-1507 motion but then limits his arguments in his appellate

brief to the KCOA, the KCOA need not address all arguments made to

the district court.

     For example, in Miller v. State, 2012 WL 5373373, at *2 (Kan.

Ct. App. 2012), rev. denied Sept. 4, 2013, Brandon Miller filed a

60-1507 motion in the district court in which he made multiple

arguments. The district court summarily denied the motion. Id. On

appeal, however, Miller chose not to raise all the issues he had
raised in the district court. Id. at *2-3. The KCOA explained:


          “We focus on the specific claim being made by Miller.
     . . . To the extent that any broader claim was made in
     Miller’s original motion, it has been waived by the filing
     of his appellate brief. See Edgar[ v. State, 294 Kan.
     828, 844, 283 P.3d 152 (2012)] (noting that the defendant
     ‘makes only a very limited argument’ on appeal of the
     denial of his K.S.A. 60-1507 motion and addressing only
     the limited argument raised); State v. Walker, 283 Kan.
     587, 594, 153 P.3d 1257 (2007) (noting that failure to
     brief on appeal a topic mentioned in earlier motion before
     trial court to suppress evidence waived the issue on
     appeal).” Miller, 2012 WL 5373373, at *3.
     By citing Louis in the MO, this Court intended to give an

example of an instance in which the KCOA deemed waived and abandoned

for inadequate briefing an issue that had been raised in the

district court. Perhaps Miller is a clearer example, as it expressly

explains that issues not briefed on appeal need not be reviewed,

even if they were raised in the original 60-1507 motion. As applied

to Petitioner’s circumstances, Petitioner’s failure to properly

brief to the KCOA his argument that he was the victim of a pattern

of legal indifference for his rights meant that the KCOA was not

required to address that argument, even though Petitioner made the

argument to the district court in the 60-1507 motion.


    IT IS, THEREFORE, BY THE COURT ORDERED that Petitioner’s motion

for clarification (Doc. 26) is granted. No further clarification

will issue.


     IT IS SO ORDERED.

     DATED:   This 9th day of July, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
